Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is the first action on the merits. Claims 1-16 are currently pending. 

Priority
This application claims priority from Provisional Application Nos. 62550514 dated 08/25/2017.  

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 04/07/2020 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 


Regarding claims 1 and 8, the limitation of (claim 8 being representative) receiving a first request configured to allow connections and block connections, the first request including a first portion that identifies the telehealth and a second portion that identifies a target resource; generating a second request for the target resource; transmitting the second request; receiving a response to the second request; and transmitting the response as drafted, is a process that, under the broadest reasonable interpretation, covers a method organizing human but for the recitation of generic computer components. That is other than reciting (claim 1) a telehealth system, comprising: a public communications network (PCN), a first server, a second server, a user device, a firewall (and claim 8) telehealth server, a client device, firewall, a second server, the claimed invention amounts to managing personal behavior or interaction between people (i.e., rules or instructions). For example, but for telehealth system, PCN, first server, second server, user device, telehealth server, client device and firewall, the claims encompass method and system for relaying requests and responses to requests between different servers in the manner described in the identified abstract idea, supra. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Managing Personal Behavior Relationships, Interactions Between People (e.g. social activities, teaching, following rules or instructions)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the additional elements a telehealth system, a public communications network (PCN), a first server, a second server and firewall. Claim 8 recites the additional element of telehealth server, second server 
Claim 1 further recites the additional element of a user device. Claim 8 further recite the additional a client device. These additional elements are recited at a high level of generality (i.e. a general means to receive/transmit data) and amount to extra solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a telehealth system, a public communications network (PCN), a first server, a second server, telehealth server and firewall to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a user device and a client device were considered extra-solution activity (or alternatively generally linking the abstract idea to a particular technological environment). This has been re-evaluated under “significantly more” analysis and determined to be well-understood, routine and conventional activity in the field. MPEP 2016.05(d)(II) indicates that receiving and/or transmitting data over a network has been held by the courts to be well-understood, routine and conventional activity (citing Symantec, TLI Communications, OIP Techs., and buySAFE). Well-understood, 
The examiner notes that: A well-known, general-purpose computer has been determined by the courts to be a well-understood, routine and conventional element (see, e.g., Alice Corp. v. CLS Bank; see also MPEP 2106.05(d)); Receiving and/or transmitting data over a network (“a communications network”) has also been recognized by the courts as a well - understood, routine and conventional function (see, e.g., buySAFE v. Google; MPEP 2016(d)(II)); and Performing repetitive calculations is/are also well-understood, routine and conventional computer functions when they are claimed in a merely generic manner (see, e.g., Parker v. Flook; MPEP 2016.05(d)).
Claims 2-7 and 9-16 are similarly rejected because they either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Dependent claims 2 and 6 further define an access control server. The claims further recite the additional element of an access control server which is analyzed in the same manner as above and does not provide practical application or significantly more. Dependent claim 3 further defines the service to be a videoconferencing service. Dependent claim 4 further defines the videoconferencing service. The claim also recites a second user device which is analyzed in the same manner as above and does not provide practical application or significantly more. Dependent claim 5 further defines a third server. The claim further recites the additional element of a third server which is analyzed in the same manner as above and does not provide practical application or significantly more. Dependent claim 7 further defines the first server. Dependent claims 9 and 10 further define generating the second request. Dependent claim 11 further defines changing the host name of the second server. Dependent claim 12 further defines receiving the third request. Dependent claim 13 further defines generating a fourth request. Dependent claim 14 further defines the target resource is a videoconferencing service. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Periyannan (US 2014/0267571) and in further view of Daoud (US 2012/0065996).
REGARDING CLAIM 1
Periyannan discloses a telehealth system, comprising: a public communications network (PCN) ([0005] teaches communication services operated in a public network environments); a first server coupled to the PCN, the first server having a first address on the PCN; a second server coupled to the PCN, the second server having a second address on the PCN ([0009] teaches IP addresses to identify servers. [0018] teaches communications 200 over a communications network 11 between a plurality of computing devices 12, one or more pharmacy coordination server(s) 14, and a plurality of pharmacy servers 16 (interpreted by examiner as first server and second server)); a user device coupled to the PCN via a firewall that is configured to allow communications between the first address and the user device and block communications between the second address and the user device ([0009] teaches IP addresses to identify servers. [0015] teaches a client application (e.g., device executing the client application, etc.) (interpreted by examiner as user device of Kulkarni above) [0004] teaches security measures (e.g., firewalls) do not permit redirects to unfamiliar servers (e.g., not on a list of approved resource addresses for a user) and [0082] teaches not all servers are accessible by a client due to firewall restrictions (interpreted by examiner as block communications between the second address and the user device) [0130] teaches networks are protected by firewalls and the firewall may be configured to only allow the client application and/or any client application  to communicate with a restricted set of servers (e.g., identified by IP addresses) over their network (interpreted by examiner as allowing communication with the first server having a first address) [0131] teaches if the server fails in servicing the request, it may be assumed that the firewall blocked communication with the server); 

Periyannan does not explicitly disclose, however Daoud discloses:
 (Daoud at [0016] teaches a request from the user (interpreted by examiner as the request for services provided by the second server) [0018] teaches pharmacy coordination server 14 (interpreted by examiner as first server), computing devices 12 (interpreted by examiner as the user device) and pharmacy servers 16 (interpreted by examiner as second server) and pharmacy server 16 is associated with the preferred pharmacy store 15 of the respective user. [0024] teaches communication between the servers 14,16 and the device 12. [0025] teaches request communication 200 and response communication 200. [0061] teaches confirmation 220 of the electronic personal health information 9 can be received from the pharmacy server 16 as a response to a confirmation request directed from the coordination server 14 to the pharmacy server 16. In other words, confirmation 220 of the electronic personal health information 9 can be sent by the pharmacy server 16 as a response to a confirmation request directed from the coordination server 14 to the pharmacy server 16. Alternatively, or in addition to, confirmation 220 of the electronic personal health information 9 can be sent by the computing device 12 as a response to a confirmation request directed from the coordination server 14 to the computing device 12 (interpreted by examiner as the first server relays the request from the user device to the second server and relays a response to the request from the second server to the user device)).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the video conferencing of Periyannan to incorporate receiving and transmitting requests and responses as taught by Daoud, with the motivation of allowing a patient 

REGARDING CLAIM 2
Periyannan and Daoud disclose the limitation of claim 1.
Daoud does not explicitly disclose, however Periyannan further discloses:
The system of claim 1, further comprising an access control server that can be configured to deny access by the user device to the service provided by the second server (Periyannan at [0009] teaches IP addresses to identify servers. [0015] teaches a client application (e.g., device executing the client application, etc.) (interpreted by examiner as user device of Kulkarni above) [0004] teaches security measures (e.g., firewalls) do not permit redirects to unfamiliar servers (e.g., not on a list of approved resource addresses for a user) and [0082] teaches not all servers are accessible by a client due to firewall restrictions (interpreted by examiner as block communications between the second address and the user device) and [0131] teaches if the server fails in servicing the request, it may be assumed that the firewall blocked communication with the server).

REGARDING CLAIM 3
Periyannan and Daoud disclose the limitation of claims 1 and 2.
Daoud does not explicitly disclose, however Periyannan further discloses:
The system of claim 2, wherein the service is a videoconferencing service (Periyannan at [0015] teaches video conferencing services).

REGARDING CLAIM 4
Periyannan and Daoud disclose the limitation of claim 1-3.
 does not explicitly disclose, however Periyannan further discloses:
The system of claim 3, wherein the videoconferencing service receives video from the user device via the first server and transmits the video from the user device to a second user device coupled to the PCN (Periyannan at [0005] teaches communication services operated in a public network environments [0024] teaches data streams for video conferencing and devices capable of sending and receiving data streams over a network. Participants may use proprietary or standards-based communication protocols with their devices, and the video conference system may enable a multi-party and/or point-to-point (e.g., between two endpoints) video conference session among the plurality of participant endpoints (interpreted by examiner as receives video from the user device via the first server and transmits the video from the user device to a second user device coupled to the PCN)).

REGARDING CLAIM 5 
Periyannan and Daoud disclose the limitation of claim 1-3.
Periyannan does not explicitly disclose, however Daoud further discloses:
The system of claim 3, further comprising a third server that provides a clinical documentation service accessible to the user device via the first server (Daoud at [0018] teaches presentation of health related information (via the electronic communications 200) over the electronic communication network 11 to a plurality of users 57 (see FIG. 4) operating the computing devices 12 (interpreted by examiner as user device) [0064] teaches a pharmacy server 16 (interpreted by examiner as the third server) has access to a customer medical profile 50, a pharmacy event profile 52, a pharmacy product/service profile 54, and a customer registration database 56, any of which can be stored. and [0089] teaches databases typically contain aggregations of data records or files, such as sales transactions, product catalogs and inventories, and customer profiles (interpreted by examiner as clinical documentation)).

REGARDING CLAIM 6
Periyannan and Daoud disclose the limitation of claim 1 and 4.
Daoud does not explicitly disclose, however Periyannan further discloses:
The system of claim 4, wherein the access control server can be configured to deny access by the user device to the clinical documentation service (Periyannan at [0015] teaches a client application (e.g., device executing the client application, etc.) (interpreted by examiner as user device of Kulkarni above) [0004] teaches security measures (e.g., firewalls) do not permit redirects to unfamiliar servers (e.g., not on a list of approved resource addresses for a user) and [0082] teaches not all servers (interpreted by examiner as a third server) are accessible by a client due to firewall restrictions (interpreted by examiner as deny access by the user device to the clinical documentation service, third server of Daoud) and [0131] teaches if the server fails in servicing the request, it may be assumed that the firewall blocked communication with the server).

REGARDING CLAIM 7
Periyannan and Daoud disclose the limitation of claim 1.
Periyannan does not explicitly disclose, however Daoud further discloses:
The system of claim 1, further comprising a third server, wherein the first server relays a first request for the service provided by the second server to the second server and relays a second request for the service to the third server (Daoud at [0024] teaches server application 300 (interpreted by examiner as the third server) configured to provide data content (interpreted by examiner as the second request for the service) to the client device 12 that can be pushed (e.g. as a notification) and/or in response to messages 200 received from the client device 12. alternatively, or in addition to, the client application 300 could be a generic (or somewhat specialized) browser that is in communication with a Web services server application 300, such that the communications 200 and corresponding data content are communicated via Web pages of the Web services application 300, as displayed on the user interface 104 of the client device 12).

REGARDING CLAIM 8
Claim 8 is analogous to Claim 1 thus Claim 8 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 1. 
Daoud further discloses the telehealth server ([0018] teaches pharmacy coordination server 14 (interpreted by examiner as the telehealth server, also interpreted as first server in claim 1)), the first request including a second portion that identifies a target resource; generating a second request for the target resource; transmitting the second request to the second server; receiving a response to the second request from the second server; and transmitting the response to the client device (Daoud at [0016] teaches a request from the user (interpreted by examiner as the first request) [0018] teaches computing devices 12 (interpreted by examiner as the client device) and pharmacy servers 16 (interpreted by examiner as second server) and pharmacy server 16 is associated with the preferred pharmacy store 15 of the respective user. [0080] teaches the coordination server 14 can include a registration module 332 configured for receiving electronic registration information of the user 57 (for example from the pharmacy server 16) including user identification data and pharmacy store identification data of the particular pharmacy store 15 (interpreted by examiner as a second portion identifying the target resource) [0024] teaches communication between the servers 14,16 and the device 12. [0025] teaches request communication 200 (interpreted by examiner as the second request) and response communication 200 (interpreted by examiner as the response to the second request). [0061] teaches confirmation 220 of the electronic personal health information 9 can be received from the pharmacy server 16 as a response to a confirmation request directed from the coordination server 14 to the pharmacy server 16. In other words, confirmation 220 of the electronic personal health information 9 can be sent by the pharmacy server 16 as a response to a confirmation request directed from the coordination server 14 to the pharmacy server 16. Alternatively, or in addition to, confirmation 220 of the electronic personal health information 9 can be sent by the computing device 12 as a response to a confirmation request directed from the coordination server 14 to the computing device 12 (interpreted by examiner generating a second request for the target resource; transmitting the second request to the second server; receiving a response to the second request from the second server; and transmitting the response to the client device)).
Periyannan further discloses the first request including a first portion that identifies the telehealth server ([0009] teaches IP addresses to identify servers (interpreted by examiner as first portion identifying the telehealth server))

REGARDING CLAIM 12
Claim 12 is analogous to Claim 8 thus Claim 12 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 8.

REGARDING CLAIM 14
Claim 14 is analogous to Claim 2 thus Claim 14 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 2.

REGARDING CLAIM 15
Claim 15 is analogous to Claim 8 thus Claim 18 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 8.

Claims 9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Periyannan (US 2014/0267571), in view of Daoud (US 2012/0065996) and in further view of Goto (US 2003/0177236).

REGARDING CLAIM 9
Periyannan and Daoud disclose the limitation of claim 8.
Periyannan and Daoud do not explicitly disclose, however Goto further discloses:
The method of claim 8, wherein generating the second request includes determining a host name of the second server using the second portion of the first request (Goto at [0003] teaches detecting host name [0006] teaches mapping a host name (domain name) of a server to a global IP address (interpreted by examiner as the second portion of the first request of Daoud) and that that in general, a global IP address and a host name are communicated from a unit such as a server [0033] teaches a web server terminal of the invention comprises a management table for storing its own host name, host name detection means for extracting a host name on receipt of an access request. [0098] teaches IP address corresponding to the host name).

It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Periyannan and Daoud with teaching of Goto since known work in one field of endeavor may prompt variations in design in either the same field or a different field based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art (KSR rationale F). One of ordinary skill in the art of 

REGARDING CLAIM 10
Periyannan and Daoud disclose the limitation of claim 8 and 9.
Periyannan and Daoud do not explicitly disclose, however Goto further discloses:
The method of claim 9, wherein generating the second request includes appending the second portion of the first request to the host name of the second server (Goto at [0035] teaches appending a host name. [0098] teaches IP address corresponding to the host name acquired by using a DDNS server and a DNS server is assigned is appended to a transmitted packet (interpreted by examiner as appending to the host name of the second server)).

REGARDING CLAIM 11
Periyannan and Daoud disclose the limitation of claim 1.
Periyannan and Daoud do not explicitly disclose, however Goto further discloses:
The method of claim 9, further comprising changing the host name of the second server to the host name of a third server (Goto at [0086] teaches IP address dynamically changing in correspondence with a host name to a web client (interpreted by examiner as the third server) so as to perform access support).

REGARDING CLAIM 13
Claim 13 is analogous to Claim 10 thus Claim 13 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 10.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Periyannan (US 2014/0267571), in view of Daoud (US 2012/0065996) and in further view of Arshad (US 2017/0011200).

REGARDING CLAIM 16
Periyannan and Daoud disclose the limitation of claim 1.
Periyannan does not explicitly disclose, however Arshad further discloses:
The method of claim 15, wherein the second target resource is a medical imaging system (Arshad at [0111] teaches a medical imaging device).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the methods of Periyannan and Daoud to incorporate medical imaging device as taught by Arshad, with the motivation of providing easy access to healthcare providers for non-emergency conditions thus decreasing emergency room (ER) utilization and improving continuity of care (Arshad at [0012]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Kulkarni (US 2016/0179607) teaches failure management for electronic transactions. Noffer (US 2015/0220703) teaches systems and methods for processing house calls. 

Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 5712726773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000. 

/LIZA TONY KANAAN/Examiner, Art Unit 3626          

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626